DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communication filed on 07/05/2022. Claims 1-20 are pending, and likewise, Claims 1-20 have been examined.

Response to Amendment
Amendment filed 07/05/2022 has been considered by Examiner. Amendments to the specification have been considered, and the objections to the specification have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, Pg 15-18, filed 07/05/2022, with respect to the rejections of Claims 1, 4, 8, 10, 11, 14, 18 and 20 under 35 U.S.C 103, have been fully considered and are persuasive.  The Rejections of Claims 1, 4, 8, 10, 11, 14, 18 and 20 under 35 U.S.C 103 have been withdrawn. And likewise the objections to Claims 2, 3, 5-7, 9, 12, 13, 15-17, 19 for being dependent on a base Claim rejected under 35 U.S.C. 103, have been withdrawn.

Applicant's arguments, see Remarks, Pg 11-14, filed 07/05/2022, with respect to the rejections of Claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues the subject matter in Claims 1-20 amounts to significantly more than a “mental process”. Applicant highlights case law that shown an example of generic computer components being used in an unconventional manner, being considered patentable subject matter. Examiner argues, that a unique solution, implemented on generic computer components, does not necessarily use the generic computer components in an unconventional manner. The claims as drafted, while arguably having a unique solution to a problem, does not cause the generic computer components to operate in a manner different from how they would normally, when executing that solution. For example, the memory is still storing instructions and the processor is comparing data and executing instructions, in a manner that is conventional.
	Applicant argues that the features recited in the claims offer a technological improvement. Examiner believes that in the claims as drafted, this improvement could still be executed mentally or by hand.
	For these reasons Examiner believes that Claims 1-20 as drafted are directed towards an Abstract Idea, without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent Claims 1 recites “An electronic device comprising: a microphone, a memory configured to store at least one language model trained based on a learning corpus”, “a conversion model trained to acquire a sentence having a similarity greater than or equal to a threshold value to an input sentence”, “and a translation model trained based on the learning corpus;”, “and a processor configured to: acquire a first sentence in a first language through the microphone”, “based on acquiring the first sentence in the first language, determine whether to correct the first sentence in the first language by using the at least one language model”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus”, “based on determining to correct the first sentence in the first language, acquire a second sentence in the first language which is a corrected form of the first sentence by inputting the first sentence into the conversion model”, “based on the acquiring of the second sentence, acquire a third sentence in a second language by inputting the second sentence into the translation model”, “and based on determining not to correct the first sentence in the first language, acquire the third sentence in the second language by inputting the first sentence into the translation model without correcting the first language”.
The limitations “at least one language model trained based on a learning corpus”, “a conversion model trained to acquire a sentence having a similarity greater than or equal to a threshold value to an input sentence, and a translation model trained based on the learning corpus;”, “acquire a first sentence in a first language”, “based on acquiring the first sentence in the first language, determine whether to correct the first sentence in the first language by using the at least one language model”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus”, “based on determining to correct the first sentence in the first language, acquire a second sentence in the first language which is a corrected form of the first sentence by inputting the first sentence into the conversion model”, “based on the acquiring of the second sentence, acquire a third sentence in a second language by inputting the second sentence into the translation model”, “and based on determining not to correct the first sentence in the first language, acquire the third sentence in the second language by inputting the first sentence into the translation model without correcting the first language”, as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 1 recites “An electronic device comprising: a microphone, a memory configured to store”, “and a processor configured to”, “through the microphone”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 1, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 does not recite any additional limitations. The claim as drafted, is not patent eligible.

	Independent Claim 11 recites “A method of an electronic device, the method comprising: acquiring a first sentence in a first language through a microphone of the electronic device by a processor of the electronic device;”, “determining whether to correct the first sentence in the first language by using at least one language model trained based on a learning corpus”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus by the processor;”, “based on determining to correct the first sentence in the first language, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a6Appl. No.: 17/030,934Response dated: July 5, 2022Reply to Office Action of: April 7, 2022 threshold value to an input sentence;”, “and acquiring a second sentence in the first language which is a corrected form of the first sentence by the processor;”,  “based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language by the processor;”, “and based on determining not to correct the first sentence in the first language, inputting the first sentence into the translation model without correcting the first language and acquiring the third sentence in the second language by the processor”.
	The limitations “acquiring a first sentence in a first language;”, “determining whether to correct the first sentence in the first language by using at least one language model trained based on a learning corpus”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus;”, “based on determining to correct the first sentence in the first language, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a6Appl. No.: 17/030,934 Response dated: July 5, 2022Reply to Office Action of: April 7, 2022threshold value to an input sentence;”, “and acquiring a second sentence in the first language which is a corrected form of the first sentence;”, “based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language;”, “and based on determining not to correct the first sentence in the first language, inputting the first sentence into the translation model without correcting the first language and acquiring the third sentence in the second language”, as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 11 recites “A method of an electronic device, the method comprising:”, “through a microphone of the electronic device by a processor of the electronic device”, “by the processor”, “by the processor”, “by the processor”, “by the processor”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 11, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Claim 11 does not recite any additional limitations. The claim as drafted, is not patent eligible.

Claim(s) 4 and 14 recite the additional limitations of “based on determining to correct the first sentence to the second sentence in the first language”, “input the first sentence and the threshold value, which is related to a similarity to the first sentence, into the conversion model”, “and acquire the second sentence having a similarity greater than or equal to the threshold value to the first sentence”. Claim 14 also recites “wherein the acquiring of the second sentence comprises:” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 4 recites “wherein the processor, is further configured to”. Claim 14 recites “by the processor”, “by the processor”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claims 4 and 14, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 4 and 14 does not recite any additional limitations. The claims as drafted, are not patent eligible.

Claim(s) 8 and 18 recite the additional limitations of “wherein at least two of the at least one language model, the conversion model, or the translation model are included in one integrated artificial intelligence model.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claim 10 recites the additional limitations of “receive the first sentence from an
external device connected with the electronic device through the communicator”,
“acquire the third sentence, and based on the acquiring of the third sentence, control
the communicator to transmit the third sentence to the external device.” These
limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application. In particular,
claim 10 recites “further comprising: a communicator including circuitry, wherein the
processor, is further configured to:” This limitation directs towards using a computer and generic computer components for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception. The addition of the generic computer
components recited above with regard to claim 10, do not amount to more than mere
instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide
an inventive concept. The claim as drafted, is not patent eligible.

Independent Claim 2 recites “An electronic device comprising; a microphone; a memory configured to store a first language model trained based on a parallel corpus among a learning corpus”, “a second language model trained based on a mono corpus among the learning corpus”, “a conversion model trained to acquire a sentence having a similarity greater than or equal to a threshold value to an input sentence”, “and a translation model trained based on the learning corpus;”, “and a processor configured to: acquire a first sentence in a first language through the microphone”, “input the first sentence into each in the first language model and the second language model”, “acquire a first perplexity value for the first language model and a second perplexity value for the second language model”, “determine whether to correct the first sentence to a second sentence in the first language based on the first perplexity value and the second perplexity value”, “based on determining to correct the first sentence, acquire the second sentence in the first language which is a corrected form of the first sentence by inputting the first sentence into the conversion model”, “and based on the acquiring of the second sentence, acquire a third sentence in a second language by inputting the second sentence into the translation model”.
	The limitations “a first language model trained based on a parallel corpus among a learning corpus”, “a second language model trained based on a mono corpus among the learning corpus”, “a conversion model trained to acquire a sentence having a similarity greater than or equal to a threshold value to an input sentence”, “and a translation model trained based on the learning corpus;”, “acquire a first sentence in a first language”, “input the first sentence into each in the first language model and the second language model”, “acquire a first perplexity value for the first language model and a second perplexity value for the second language model”, “determine whether to correct the first sentence to a second sentence in the first language based on the first perplexity value and the second perplexity value”, “based on determining to correct the first sentence, acquire the second sentence in the first language which is a corrected form of the first sentence by inputting the first sentence into the conversion model”, “and based on the acquiring of the second sentence, acquire a third sentence in a second language by inputting the second sentence into the translation model” as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 2 recites “An electronic device comprising; a microphone; a memory configured to store”, “and a processor configured to:”, “through the microphone”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 2, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Claim 2 does not recite any additional limitations. The claim as drafted, is not patent eligible.

Independent Claim 12 recites “A method of an electronic device, the method comprising; acquiring a first sentence in a first language through a microphone of the electronic device by a processor of the electronic device;”, “inputting, by the processor, the first sentence into each of a first language model trained based on a parallel corpus among a learning corpus and a second language model trained based on a mono corpus among the learning corpus;”, “acquiring, by the processor, a first perplexity value for the first language model and a second perplexity value for the second language model;”, “determining, by the processor, whether to correct the first sentence to the a second sentence in the first language based on the first perplexity value and the second perplexity value;”, “based on determining to correct the first sentence, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a threshold value to an input sentence and acquiring a second sentence in the first language which is a corrected form of the first sentence by the processor;”, “and based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language by the processor”.
The limitations “the method comprising; acquiring a first sentence in a first language;”, “inputting,...the first sentence into each of a first language model trained based on a parallel corpus among a learning corpus and a second language model trained based on a mono corpus among the learning corpus;”, “acquiring, by the processor, a first perplexity value for the first language model and a second perplexity value for the second language model;”, “determining,.…whether to correct the first sentence to the a second sentence in the first language based on the first perplexity value and the second perplexity value;”, “based on determining to correct the first sentence, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a threshold value to an input sentence and acquiring a second sentence in the first language which is a corrected form of the first sentence”, “and based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language”, as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 12 recites “A method of an electronic device”, ”through a microphone of the electronic device by a processor of the electronic device”, “by the processor”, “by the processor”, “by the processor;”, “by the processor”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 12, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Claim 12 does not recite any additional limitations. The claim as drafted, is not patent eligible.

Claim(s) 3 and 13 recite the additional limitations of “based on the first perplexity value being greater than a predetermined first threshold value and the second perplexity value being lesser than a predetermined second threshold value, determine to correct the first sentence to the second sentence in the first language.” Claim 13 also recites “wherein the determining of whether to correct the first sentence to the second sentence comprises” These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular,  Claim 3 recites “wherein the processor, is further configured to”. Claim 13 recites “by the processor”. These limitations directs towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 3 and 13, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 3 and 13 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Claim(s) 5 and 15 recite the additional limitations of “wherein the conversion model is trained based on a similarity between a plurality of sentences included in the mono corpus and a plurality of sentences included in the parallel corpus” These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claim(s) 6 and 16 recite the additional limitations of “wherein the conversion model is trained based on a similarity between a plurality of sentences in the first language included in the mono corpus and a plurality of sentences in the first language included in the parallel corpus for translating the second language into the first language” These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are no additional limitations. The claims as drafted, are not patent eligible.

Claim(s) 7 and 17 recite the additional limitations of “wherein the conversion
model is trained based on a similarity among a plurality of sentences in the second
language included in the parallel corpus for translating the first language into the second language” These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
These judicial exceptions are not integrated into a practical application, as there
are no additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception, as there are no additional limitations The claims as drafted, are not patent eligible.

Claim(s) 9 and 19 recite the additional limitations of “based on the first perplexity
value being lesser than a predetermined first threshold value or based on the second
perplexity value being greater than a predetermined second threshold value, determine
to not correct the first sentence to the second sentence in the first language”, “and
based on determining to not correct the first sentence to the second sentence in the first language, input the first sentence into the translation model and acquire the third
sentence in the second language“ Claim 19 also recites “wherein the determining of
whether to correct the first sentence to the second sentence comprises” and “wherein
the acquiring of the third sentence comprises” These limitations cover mental
processes, as they could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular,
claim 9 recites “wherein the processor, is further configured to”. Claim 19 recites “by the processor”, “by the processor”. These limitations directs towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception. The addition of the generic computer
components recited above with regard to claim 9 and 19, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide
an inventive concept. Claim 9 and 19 does not recite any additional limitations. The claims as drafted, are not patent eligible.

Independent Claim 20 recites “A non-transitory computer readable recording medium including a program for executing a method of controlling an electronic device, the method comprising: acquiring a first sentence in a first language through a microphone of the electronic device by a processor of the electronic device;”,  “determining whether to correct the first sentence in the first language by using at least one language model trained based on a learning corpus by the processor”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus;”, “based on determining to correct the first sentence in the first language, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a threshold value to an input sentence;”, “and acquiring a second sentence in the first language which is a corrected form of the first sentence by the processor;”, “based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language by the processor”, “and9Appl. No.: 17/030,934 Response dated: July 5, 2022Reply to Office Action of: April 7, 2022based on determining not to correct the first sentence in the first language, inputting the first sentence into the translation model without correcting the first language and acquiring the third sentence in the second language”.
The limitations “the method comprising: acquiring a first sentence in a first language”, “determining whether to correct the first sentence in the first language by using at least one language model trained based on a learning corpus”, “the determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus;”, “based on determining to correct the first sentence in the first language, inputting the first sentence into a conversion model trained to acquire another sentence having a similarity greater than or equal to a threshold value to an input sentence;”, “and acquiring a second sentence in the first language which is a corrected form of the first sentence”, “based on the acquiring of the second sentence, inputting the second sentence into a translation model trained based on the learning corpus and acquiring a third sentence in a second language”, “and9Appl. No.: 17/030,934 Response dated: July 5, 2022Reply to Office Action of: April 7, 2022based on determining not to correct the first sentence in the first language, inputting the first sentence into the translation model without correcting the first language and acquiring the third sentence in the second language”, as drafted, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. In particular, Claim 20 recites “A non-transitory computer readable recording medium including a program for executing a method of controlling an electronic device”, “through a microphone of the electronic device by a processor of the electronic device;”, “by the processor”, “by the processor;”, “by the processor”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claim 20, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Claim 20 does not recite any additional limitations. The claim as drafted, is not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 1:
Claim 1 recites “determining whether to correct the first sentence in the first language comprises determining whether the first sentence is more familiar to a parallel corpus among the learning corpus or a mono corpus among the learning corpus…acquire a third sentence in a second language by inputting the second sentence into the translation model, and based on determining not to correct the first sentence in the first language, acquire the third sentence in the second language by inputting the first sentence into the translation model without correcting the first language”.
	The cited prior art of record do not teach these limitations, and therefore contain allowable subject matter.

	Claims 11 and 20 contains similar limitations as Claim 1 and therefore contain allowable subject matter for the same reasons.

	Regarding Claim 2:
Claim 2 recites “input the first sentence into each in the first language model and the second language model, acquire a first perplexity value for the first language model and a second perplexity value for the second language model, determine whether to correct the first sentence to a second sentence in the first language based on the first perplexity value and the second perplexity value, based on determining to correct the first sentence, acquire the second sentence in the first language which is a corrected form of the first sentence by inputting the first sentence into the conversion model, and based on the acquiring of the second sentence, acquire a third sentence in a second language by inputting the second sentence into the translation model”.
The cited prior art of record do not teach these limitations, and therefore contain allowable subject matter.

	Claim 12 contains similar limitations, and therefore contains allowable subject matter for the same reasons.

	Dependent Claims 3-10, 13-19, depend on an Independent Claim containing allowable subject matter, and therefore also contain allowable subject matter.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658